Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the applicant’s amendments and augments filed on 12/15/2021 and RCE on 01/24/2022.
The drawings received on 01/16/2020 are accepted. 
Status of Claims 
Claims 1 and 11 have been amended. 
Claims 2 and 12 have been cancelled. 
Claims 1, 3-11 and 13-29 have been allowed.
Allowable Subject Matter
Remaining Claims 1, 3-11 and 13-29 are allowed over the prior art of record.
The following is an examiner's statement of reason for allowance:
The Examiner agrees with the amendments and augments presented by the applicant on 12/15/2021 and RCE on 01/24/2022. The combination of elements are novel and non-obvious over the prior art of record.  
There was no Non Patent Literature (NPL) found as a close prior art disclosing the claimed subject matter. Therefore, Claims 1, 3-11 and 13-29 are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FATEH M OBAID/Primary Examiner, Art Unit 3627